Order unanimously affirmed without costs. Memorandum: Family Court properly determined that it is in the best interests of the parties’ two children to award sole custody to respondent (see, Eschbach v Eschbach, 56 NY2d 167, 171). Contrary to the contention of petitioner, the court did not err in suspending his visitation rights until he completed an anger management course. We recognize that petitioner had exercised some limited visitation pending the trial and that “[t]he denial of visitation to a parent is a drastic remedy that is warranted only where there are compelling reasons and substantial evidence that such visitation is detrimental to the child [ren]’s welfare” (Matter of Mallory v Mashack, 266 AD2d 907). That test is met here. The court credited the testimony of respondent concerning the condition of the children when they returned from visitation and the testimony of her father concerning several verbal and physical altercations that were initiated by petitioner against him when he transported the children for visitation because of the existence of an order of protection in favor of respondent. The court’s credibility determination will not be disturbed where, as here, it is clearly supported by the record (see, Matter of Livingston County Dept, of Social Servs. [Joshua M.] v Kimberly M., 278 AD2d 902 [decided herewith]). (Appeal from Order of Monroe County Family Court, Miller, J. — Custody.) Present — Green, J. P., Pine, Hayes and Scudder, JJ.